Name: Council Decision (EU) 2018/934 of 25 June 2018 on the putting into effect of the remaining provisions of the Schengen acquis relating to the Schengen Information System in the Republic of Bulgaria and Romania
 Type: Decision
 Subject Matter: information and information processing;  Europe;  criminal law;  international law
 Date Published: 2018-07-02

 2.7.2018 EN Official Journal of the European Union L 165/37 COUNCIL DECISION (EU) 2018/934 of 25 June 2018 on the putting into effect of the remaining provisions of the Schengen acquis relating to the Schengen Information System in the Republic of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Act of Accession of the Republic of Bulgaria and Romania, and in particular Article 4(2) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) According to the first subparagraph of Article 4(2) of the Act of Accession of the Republic of Bulgaria and Romania (the 2005 Act of Accession), the provisions of the Schengen acquis other than those listed in Annex II to that Act, to which the Republic of Bulgaria (Bulgaria) and Romania accede upon accession, are to apply in Bulgaria and Romania pursuant to a Council decision to that effect after verification that the necessary conditions for the application of all parts of the Schengen acquis have been met. (2) On 29 June 2010, the Council adopted Decision 2010/365/EU (2). Following that Decision, the provisions of the Schengen acquis relating to the Schengen Information System (SIS) started to apply to Bulgaria and Romania from 15 October 2010, with the exception of the obligation to refuse entry into or stay on its territory to third country nationals for whom an alert has been issued by another Member State for the purposes of refusing entry or stay in accordance with Regulation (EC) No 1987/2006 of the European Parliament and of the Council (3) and with the obligation to refrain from issuing SIS alerts and entering additional information as well as from exchanging supplementary information on third country nationals for the purposes of refusing entry or stay in accordance with Regulation (EC) No 1987/2006 (the remaining restrictions). (3) On 9 June 2011, the Council concluded, in accordance with the applicable Schengen evaluation procedures, that the conditions in all the areas of the Schengen acquis relating to air borders, land borders, police cooperation, data protection, the SIS, sea borders and visas had been fulfilled by Bulgaria and Romania. (4) On 12 October 2017, the Council adopted Decision (EU) 2017/1908 (4) putting into effect certain provisions of the Schengen acquis relating to the Visa Information System (VIS) in Bulgaria and Romania, without prejudice to the separate decision of the Council to be adopted by unanimity in accordance with Article 4(2) of the 2005 Act of Accession as regards the lifting of checks at internal borders of the Member States concerned. The putting into effect of those provisions which authorises Bulgaria and Romania to access the VIS data for consultation purposes and in accordance with the procedures and conditions specified in that Decision is aiming at facilitating checks by Bulgaria and Romania at border crossing points at their external borders, which are Schengen external borders, and within their territory, thereby increasing the level of security in the Schengen area and facilitating the fight against serious crime and terrorism. (5) In order to increase the level of security in the Schengen area and to make the fight against serious crime and terrorism more effective, the checks by Bulgaria and Romania at their external borders and in their territory should become more effective by issuing SIS alerts for the purposes of refusing entry or stay and by executing such alerts introduced by other Member States, in particular if such alerts are based on a threat to public policy or public security or national security. In order to ensure that Bulgaria and Romania have the obligation to refuse entry into or stay on their respective territory to third country nationals for whom an entry ban has been issued by another Member State, as well as the obligation to issue such SIS alerts, it is appropriate to lift the remaining restrictions concerning the use of the SIS. The lifting of those restrictions in Bulgaria and Romania will contribute to increase the level of security in the Schengen area and make the fight against serious crime and terrorism more effective. (6) It is appropriate to set a date as from which the remaining restrictions of the Schengen acquis relating to the SIS should be lifted. Article 25 of the Convention implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders (5) (the Schengen Convention) on consultation for residence permits and alerts for the purposes of refusing entry should apply from the same date. (7) This Decision is without prejudice to the lifting of checks at internal borders of the Member States concerned which should be subject to a separate decision of the Council to be adopted by unanimity in accordance with Article 4(2) of the 2005 Act of Accession. (8) Given that the verification in accordance with the applicable Schengen evaluation procedures concerning Bulgaria and Romania has already been completed pursuant to Article 4(2) of the 2005 Act of Accession, the verification under point (b) Article 1(1) of Council Regulation (EU) No 1053/2013 (6) will not be carried out in respect of those Member States. However, following the adoption of this Decision, the lifting of the remaining restrictions on the use of the SIS should come into effect on 1 August 2018. (9) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (7), which fall within the area referred to in Article 1, point G of Council Decision 1999/437/EC (8). (10) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (9) which fall within the area referred to in Article 1, point G of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (10). (11) As regards Liechtenstein, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (11), which fall within the area referred to in Article 1, point G of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (12), HAS ADOPTED THIS DECISION: Article 1 1. The remaining restrictions of the Schengen acquis relating to the SIS referred to in points (a) and (b) of Article 1(4) of Decision 2010/365/EU shall not apply to Bulgaria and Romania, amongst themselves and in their relations with the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland and the Kingdom of Sweden as well as with the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation. 2. Article 25 of the Schengen Convention shall apply to Bulgaria and Romania, amongst themselves and in their relations with the States referred to in paragraph 1 of this Article. 3. The application of paragraphs 1 and 2 of this Article is without prejudice to the adoption of a Council decision setting the date for lifting the checks at internal borders with Bulgaria and Romania. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 August 2018. Article 3 This Decision shall apply in accordance with the Treaties. Done at Luxembourg, 25 June 2018. For the Council The President N. DIMOV (1) Opinion delivered on 13 June 2018 (not yet published in the Official Journal). (2) Council Decision 2010/365/EU of 29 June 2010 on the application of the provisions of the Schengen acquis relating to the Schengen Information System in the Republic of Bulgaria and Romania (OJ L 166, 1.7.2010, p. 17). (3) Regulation (EC) No 1987/2006 of the European Parliament and of the Council of 20 December 2006 on the establishment, operation and use of the second generation Schengen Information System (SIS II) (OJ L 381, 28.12.2006, p. 4). (4) Council Decision (EU) 2017/1908 of 12 October 2017 on the putting into effect of certain provisions of the Schengen acquis relating to the Visa Information System in the Republic of Bulgaria and Romania (OJ L 269, 19.10.2017, p. 39). (5) OJ L 239, 22.9.2000, p. 19. (6) Council Regulation (EU) No 1053/2013 of 7 October 2013 establishing an evaluation and monitoring mechanism to verify the application of the Schengen acquis and repealing the Decision of the Executive Committee of 16 September 1998 setting up a Standing Committee on the evaluation and implementation of Schengen (OJ L 295, 6.11.2013, p. 27). (7) OJ L 176, 10.7.1999, p. 36. (8) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (9) OJ L 53, 27.2.2008, p. 52. (10) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (11) OJ L 160, 18.6.2011, p. 21. (12) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19).